DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-16, and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coons et al. (US 10,066,427).

Regarding claim 1, Coons et al discloses A control module for a musical instrument, comprising: 
a housing (100; Coons et al.)  of the control module; and a door (130; Coons et al.)  coupled to the housing and including a magnetic attraction (c.4, l.15; Coons et al.)  between the door and housing to assist with final enclosure of the door absent external force.
Regarding claim 5, Coons et al discloses The control module of claim 1, wherein the final closure of the door occurs when the door reaches a critical magnetic position (c.4, l.15; Coons et al.) .
Regarding claim 6, Coons et al discloses The control module of claim 1, further including a material (sealing structure; Coons et al.) disposed on the door to absorb the final closure of the door.

Regarding claim 7, Coons et al discloses A control module for a musical instrument, comprising: a housing (100; Coons et al.)  of the control module; and a door a door (130; Coons et al.)   including a magnetic attraction (c.4, l.15; Coons et al.) between the door and housing to assist with final enclosure of the door absent external force.

Regarding claim 8, Coons et al discloses The control module of claim 7, wherein the door is rotatably coupled (Fig.4A; Coons et al.) to the housing.

Regarding claim 12, Coons et al discloses The control module of claim 7, wherein the final closure of the door occurs when the door reaches a critical magnetic position (c.4, l.15; Coons et al.).

Regarding claim 13, Coons et al discloses The control module of claim 7, further including a material disposed on the door to absorb the final closure of the door (sealing structure; Coons et al.).

Regarding claim 14, Coons et al discloses A method of making a control module for a musical instrument, comprising: providing a housing (100; Coons et al.)  of the control module; and providing a door including a magnetic attraction (c.4, l.15; Coons et al.)between the door and housing to assist with final enclosure of the door absent external force.

Regarding claim 15, Coons et al discloses The method of claim 14, wherein the door is rotatably coupled(Fig.4A; Coons et al.)  to the housing.

Regarding claim 16, Coons et al discloses The method of claim 14, wherein the final closure of the door occurs when the door reaches a critical magnetic position (c.4, l.15; Coons et al.).

Regarding claim 20, Coons et al discloses The method of claim 14, further including disposing a material on the door to absorb the final closure of the door(sealing structure; Coons et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coons et al. (US 10,066,427) in view of Sunderland et al. (US 5,337,215).

Regarding claim 2, Coons et al discloses The control module of claim 1, wherein the door forms an enclosure.
Coons et al. does not disclose: the door includes a battery enclosure. 
Sunderland et al. teaches the door includes a battery enclosure (16,Sunderland et al.)
 for the purpose of easily accessing batteries for replacement.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Coons et al.  with a door includes a battery enclosure as taught by Sunderland et al.  for the expected benefit of easily accessing batteries for replacement.

Regarding claim 9, the combination discloses The control module of claim 7, wherein the door includes a battery enclosure (16,Sunderland et al.).

Regarding claim 16, the combination discloses The method of claim 14, wherein the door includes a battery enclosure (16,Sunderland et al.).

Allowable Subject Matter
Claim 3, 4, 10, 11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Sunderland et al. fails to show: a magnetic plate attractive to a surface.
Siethorst et al. (2011/0169291)shows: a magnetic plate attractive to a surface.
There is no explicit support to make a modification without the benefit of improper hindsight. While a magnet and a magnetic surface to adhere to would be blatantly obvious, where the reference is silent, no assertion can be made as to the teaching or suggestion to incorporate the structure and the location into the primary reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,892,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the listed structural elements of the instant application are claimed also claimed by patent 10892450 which perform the same function as follows:
 housing, door coupled to the housing including magnetic attraction, battery enclosure, plate, material disposed to absorb  are claimed . 
Same structural elements in US paten 10,892,450 housing, door, magnet, battery enclosure, magnetic material, magnetic plate material to soften the final closure. 
The instant applicant provides no structure nor function that is not already positively recited by US patent 10,892,450. The instant Application fails to distinguish itself over the US patent as listed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675